Citation Nr: 0422842	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
was notified of the decision in November 2002.  He veteran 
filed a Notice Of Disagreement that same month.  The RO 
issued a statement of the case in November 2002 in which it 
set forth its reasons and bases for the denial of the claim.  
The RO received the veteran's substantive appeal later in 
November 2002.   

The veteran testified during a hearing at the RO in May 2003.  
A transcript of the hearing is of record.  Subsequent to the 
hearing, in June 2003, the RO issued a supplemental statement 
of the case in which it continued the denial of the veteran's 
claim.  Hence, it has been forwarded to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy, and no other supportive 
evidence reflects that the veteran engaged in combat during 
active military service.

2.  The veteran does not have PTSD attributable to a verified 
stressor that occurred during active military service or to 
any incident incurred therein.

3.  An acquired psychiatric disorder was not manifested 
during the veteran's period of active military service, or 
within one year thereafter, and is not related to any 
incident of service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by the veteran's active 
military service; and a psychosis cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran submitted his claim for 
service connection in November 2000.  In a December 2000 
letter, the RO advised the veteran to identify the stressors 
that led to the development of PTSD.  In a July 2002 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate a claim for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.

By way of the October 2002 rating decision, the November 2002 
Statement of the Case, and the June 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of the claim.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of 
December 2000 and July 2002) and have been afforded 
opportunities to submit such information and evidence.  

For the above reasons, the Board finds that the RO's notices 
in December 2000 and July 2002 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a).

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted private outpatient 
treatment records from B.F., M.D.  Additionally, he 
identified private treatment from three other private 
treatment providers.  The RO has obtained the outpatient 
treatment records from two of the providers and advised the 
veteran by letter of October 2002 that it had not received 
records from P.H., M.S..  The veteran was afforded a VA 
examination in August 2002.  Moreover, the RO obtained the 
veteran's service medical records, service personnel records 
and contacted and received records from the Center for Unit 
Records Research with respect to the veteran's alleged 
stressors.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background  

The veteran's DD-214 reflects that he served in Vietnam from 
May 1966 to May 1967.  His military occupation specialty 
(MOS) was as a storage specialist.  Service personnel records 
reflect that he was assigned to the 163rd Supply Company of 
the 506th Field Depot.  He was not the recipient of any 
medals or awards denoting participation in combat.

The veteran's service medical records are of record but do 
not reveal complaints or treatment for a psychiatric 
disorder.  His psychiatric evaluation upon discharge was 
normal.  

Subsequent to service, treatment records from F.P. reflect 
that the veteran was diagnosed in May 1986 with chronic mild 
anxiety.  He was prescribed Valium.  During VA treatment in 
August 1991, the veteran reported that he was put on Valium a 
couple of years ago for "HTN" and anxiety attacks.  

The veteran was afforded a private psychiatric evaluation in 
October 2000 by B. F., M.D.  The veteran reported that he was 
sent to Quarter Master school in 1966 and then flown to 
Saigon, to a duty station in Khen Hoi.  He reported that he 
was responsible for feeding troops and supplying them with 
provisions.  Occasionally, he was required to serve on guard 
duty.  He reported that North Vietnamese troops tried to 
infiltrate the camp and caused severe casualties.  He noted 
that during one of these attacks, a comrade standing next to 
him was shot in the head and died.  He described another 
attack in which 15 soldiers were killed and another 30 to 40 
men were wounded.  Upon his return from Vietnam, he reported 
that he was depressed and irritable.  He said that he was 
diagnosed in 1971 with "free-floating anxiety disorder with 
progressive depression and suicidal ideations".  

Following a mental status examination, the veteran was 
diagnosed with PTSD, major depressive disorder, generalized 
anxiety disorder, parasomnia with sleep terror dream disorder 
and an impulse control disorder, not otherwise specified.  
The examiner opined that there was no question that the 
veteran's powerful experiences in the military led to the 
development of his PTSD.  He opined that the traumatic events 
in service also led to the development of suicidal ideation 
and his major depressive disorder.  

In August 2001, the RO forwarded to the Center for Unit 
Records Research, copies of the veteran's DD-214, personnel 
records, extracts from the October 2000 private psychiatric 
examination and written statements from the veteran detailing 
his alleged stressors.  

In May 2002, the Center for Unit Records Research, supplied 
an extract from the unit history of the 163rd Supply Company 
for 1967, the 506th Field Depot.  Additionally, enclosed were 
Operational Report-Lessons Learned submitted by the 1st 
Logistical Command for the period ending January 31, 1967.  
The records reveal that the 163rd Supply Company was located 
at Tent Camp Charlie in the Fishmarket - Dock area of Saigon.  
The company was charged with providing supply and maintenance 
support.  The records reveal that the 3rd Ordnance Battalion 
Ammunition Supply Depot located in Long Binh sustained 
casualties following attacks upon the ammunition supply.  
However, they do not show that the 163rd Supply Company was 
located in Long Bihn or was subject to attacks or sustained 
any deaths as the result of enemy insurgents.  

Following the veteran's hearing in May 2003, he submitted a 
statement from service comrade, L.W.  The statement indicated 
that he served at Camp Davies (aka Tent Camp Charlie) from 
February 1968 to September 1968 and then served in Long Bihn.  
L.W. recalled at least three occasions when they came under 
mortar and sniper attacks.  

The veteran was afforded a VA examination in August 2002.  
The veteran's claims file was not forwarded to the examiner 
for review.  Therein, the veteran reported that he served in 
the Quartermaster Corp in Vietnam.  He stated that his unit 
was responsible for maintaining perimeter defenses.  He 
stated that the camp was frequently vulnerable to enemy 
attacks.  He reported that on one occasion when he and his 
buddy were taking shelter in a bunker, his buddy was hit in 
the head by a rocket.  Thereafter, he reportedly suffered 
from frequent nightmares and flashbacks but was able to 
complete his tour.  Following service, the veteran reported 
that he had an alcohol problem but had been sober since 1985.  

Upon mental status examination, the veteran reported current 
nightmares, restless sleep, flashbacks to combat experiences, 
avoidance of people or places that arouse thoughts of 
traumatic experiences, feelings of guilt, anger over actions 
in service and frequently hearing noises related to combat.  
The diagnosis was PTSD.  The examiner noted that the reported 
combat-related experiences were contributory to the PTSD 
onset.  The PTSD impairment was judged to be moderately 
severe.  

III.  Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  He alleges as his stressors that he saw a service 
comrade get shot in the head and die.  Additionally, he 
alleges that Camp Charlie, and the 163rd Supply Company, were 
subject to numerous mortar and rocket attacks.  The 
cumulative effect of these incidents, he contends, led to the 
development of his current psychiatric disorder.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis  
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was 'engaged in combat with the enemy'.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).  

With respect to combat veterans, "[t]he Secretary shall 
accept as sufficient proof of service-connection [of a 
claimed injury or disease] satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that  end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  Id.  See also 38 
C.F.R. § 3.304(d) (2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163 at 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the first question that must be resolved 
in this decision is whether the appellant sustained a 
qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet.  
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant did not serve in combat.  The veteran's military 
personnel records reflect that he served as a supply 
specialist in a supply company while in Vietnam.  However, 
his personnel records also reflect that he is not in receipt 
of decorations or awards suggestive of combat status.  
Moreover, the stressors as alleged by the veteran have not 
been verified.  In this context, his allegation that a 
comrade was shot and killed while guarding Tent Camp Charlie 
or that the camp was exposed to insurgents and frequent 
rocket and mortar attacks is not supported by the operational 
records that show no casualties during the time period in 
question.  The Board has considered the statement from L.W., 
however, he did not serve with the veteran and was not 
present at Tent Camp Charlie until after the veteran was 
discharged from service.  Thus, there is no corroborative 
evidence of record suggesting that the veteran served in 
combat or other evidence showing that his alleged in-
stressors occurred.  Based upon these records, and the 
absence of any other corroborative evidence, the Board 
determines that the veteran did not participate in, nor was 
he exposed to any combat with the enemy.  

Where the stressor(s) claimed as supporting a diagnosis of 
PTSD is not combat-related, "the veteran's lay testimony 
regarding in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  As aptly noted by the record, the 
stressors as alleged have not been verified by either the 
service department records or by the statement provided by L. 
W., and; as a result, there is no credible supporting 
evidence that the alleged in-service stressors occurred.

While the veteran has a current diagnosis of PTSD, and while 
several VA health care providers have accepted the veteran's 
account of his experiences in Vietnam as correct, VA is not 
required to do the same, charged as it is with the duty to 
assess the credibility and weight to be given the evidence.  
However, "[j]ust because a physician or other health 
professional accepts the veteran's description of [his] 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean that the [Board is] 
required to grant service connection for PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); see also Moreau, 9 Vet. 
App. 396 (holding that credible supporting evidence of the 
actual occurrence of the in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  Nor is the 
Board required to accept the veteran's uncorroborated account 
of his experiences.  See Swann v. Brown, 5 Vet. App. 229, 223 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Additionally, the service medical records do not establish 
that the veteran complained of or was treated for psychiatric 
symptoms or pathology during service.  Indeed, the veteran, 
himself, denied any such disability when examined for the 
purpose of discharge from service.  The first medical 
evidence of treatment for a psychiatric condition, i.e., an 
anxiety disorder, was not until 1985, many years after 
service.  The Board has also considered the opinion of B.F., 
M.D., that a major depressive disorder is due to service.  
That opinion notwithstanding, the fact remains that there is 
no supporting credible evidence of in-service combat or 
verification of the claimed stressors, the factual premise 
upon which the opinions rest.  Thus, given the considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of a psychiatric disorder, as well 
as the fact the post-service medical opinions were not based 
on a fully factual foundation, the Board finds that such 
medical data, as they pertain to the etiology of the 
veteran's psychiatric disability, lack credibility, and are, 
therefore, of little probative value as the to the issue of 
service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of the 
evidence before it); Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); see also Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (an opinion based on inaccurate factual premise has no 
probative value).

As explained above, the record evidence does not reflect that 
the veteran was engaged in combat with the enemy, and there 
is no supporting evidence that his alleged stressors 
occurred, apart from the veteran's own uncorroborated 
statements regarding his experiences during service.  
Consequently, the claim for service connection for PTSD 
therefore fails on the basis that all three elements required 
for such a showing under 38 C.F.R. § 3.304(f), have not been 
met.  Similarly, there is no credible evidence of record 
showing that the veteran actually had any type of an acquired 
psychiatric disorder during his period of service, or that he 
had a psychiatric disorder as a result of service.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  Accordingly, 
the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



